FILED
                                                                                 October 26, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                             STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



Clifton Dent,
Petitioner Below, Petitioner

vs.) No. 21-0680 (Ohio County 20-C-116)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Petitioner Clifton Dent appeals the August 19, 2021, amended order of the Circuit Court of
Ohio County denying his third amended petition for a writ of habeas corpus. 1 Upon our review,
we determine that oral argument is unnecessary and that a memorandum decision affirming the
circuit court’s order is appropriate pursuant to Rule 21 of the West Virginia Rules of Appellate
Procedure.

       In 2017, petitioner severely beat a seventy-two-year-old female victim and stole her
vehicle. Petitioner was indicted in the Circuit Court of Ohio County for first-degree robbery and
two counts of malicious assault. Petitioner underwent an evaluation to determine his criminal
responsibility and competency to stand trial. The evaluator found that petitioner had the capacity to
appreciate the wrongfulness of his conduct and to conform his conduct to the requirements of the
law. The evaluator further opined that petitioner was competent to stand trial.

       Thereafter, petitioner, pursuant to Syllabus Point 1 of Kennedy v. Frazier, 178 W. Va. 10,
357 S.E.2d 43 (1987), 2 agreed to plead guilty to first-degree robbery and one count of unlawful
       1
        Petitioner is self-represented. Respondent Donnie Ames, Superintendent, Mt. Olive
Correctional Complex, appears by counsel Patrick Morrisey and Lara K. Bissett.
       2
        Relying on North Carolina v. Alford, 400 U.S. 25 (1970), this Court held in Syllabus Point
1 of Kennedy v. Frazier, 178 W. Va. 10, 357 S.E.2d 43 (1987), that “[a]n accused may voluntarily,
(continued . . .)
                                               1
assault as a lesser included offense of malicious assault. In exchange, the State agreed to dismiss
the other count of malicious assault. In the plea agreement, petitioner acknowledged that the
penalty for first-degree robbery was not less than ten years of incarceration and that the sentence
for unlawful assault was one to five years of incarceration. The circuit court sentenced petitioner to
ninety years of incarceration for first-degree robbery and one to five years of incarceration for
unlawful assault. 3

        In State v. Dent, No. 18-0971, 2019 WL 5092951 (W. Va. Oct. 11, 2019) (memorandum
decision), petitioner challenged his ninety-year sentence for first-degree robbery as
unconstitutionally disproportionate to the offense. Id. at *3. This Court rejected petitioner’s
argument and affirmed the circuit court’s order sentencing him to ninety years of incarceration for
first-degree robbery. Id. at *3-5.

        On June 1, 2020, petitioner filed in the circuit court a petition for a writ of habeas corpus.
The circuit court appointed habeas counsel who, with leave from the court, filed an amended
habeas petition, a second amended habeas petition, and a third amended habeas petition. Under the
first and second grounds for relief set forth in his third amended petition, petitioner argued that he
(1) entered his guilty pleas involuntarily and (2) received a severer sentence than he expected
because he assumed that, if he pleaded guilty, he would receive a sentence of forty years of
incarceration for his first-degree robbery conviction. Under a third ground for habeas relief,
petitioner argued that the ninety-year sentence for first-degree robbery was unconstitutionally
disproportionate. 4
        The circuit court, by order originally entered on April 23, 2021, rejected petitioner’s first
and second grounds for habeas relief as without merit based upon his plea hearing testimony,

knowingly and understandingly consent to the imposition of a prison sentence even though he is
unwilling to admit participation in the crime, if he intelligently concludes that his interests require
a guilty plea and the record supports the conclusion that a jury could convict him.”
       3
         When the circuit court accepted petitioner’s Kennedy plea, it imposed petitioner’s
one-to-five year sentence for unlawful assault but delayed his sentencing for first-degree robbery
to allow for the preparation of a presentence investigation report. See State v. Dent, No. 18-0971,
2019 WL 5092951, at *2 (W. Va. Oct. 11, 2019) (memorandum decision). The circuit court
subsequently ordered petitioner to serve his ninety-year sentence for first-degree robbery
consecutive to his one-to-five year sentence for unlawful assault. Id. at *3.
       4
        Under a fourth ground for relief set forth in his third amended habeas petition, petitioner
raised an issue regarding the terms and conditions of his confinement in requesting a transfer to a
mental health facility. In its August 19, 2021, amended order denying petitioner’s third amended
habeas petition, the circuit court found that petitioner’s request for a transfer was not properly
made. On appeal, petitioner concedes, and we agree, that he failed to exhaust his administrative
remedies with regard to his request for a transfer to a mental health facility as required by Syllabus
Point 3 of White v. Haines, 217 W. Va. 414, 618 S.E.2d 423 (2005).


                                                  2
during which he affirmed that “he understood the terms of the plea agreement,” and “he
understood [that] the [c]ourt could impose whatever sentence it felt was appropriate.” The circuit
court further found that petitioner’s claim that his ninety-year sentence for first-degree robbery
was unconstitutionally disproportionate was rejected by this Court in Dent. Accordingly, the
circuit court found that no evidentiary hearing was necessary and denied petitioner’s third
amended habeas petition. On August 19, 2021, the circuit court reentered its order denying the
third amended habeas petition as an amended order. 5

        Petitioner now appeals the circuit court’s August 19, 2021, amended order denying his
third amended habeas petition. We review a circuit court’s order denying a habeas petition under
the following standards:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417,
       633 S.E.2d 771 (2006).

               ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing . . . if the petition, exhibits,
       affidavits or other documentary evidence filed therewith show to such court’s
       satisfaction that the petitioner is entitled to no relief.’ Syllabus Point 1, Perdue v.
       Coiner, 156 W.Va. 467, 194 S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215
       W.Va. 698, 601 S.E.2d 18 (2004).

Syl. Pts. 1 and 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016).

        We have further held that “[a] criminal defendant can knowingly and intelligently waive
his constitutional rights, and when such knowing and intelligent waiver is conclusively
demonstrated on the record, the matter is res judicata in subsequent actions in habeas corpus.”
Syl. Pt. 2, Call v. McKenzie, 159 W. Va. 191, 220 S.E.2d 665 (1975); see State v. Greene, 196 W.
Va. 500, 505, 473 S.E.2d 921, 926 (1996) (Cleckley, J., concurring) (stating that, “in the absence
of special circumstances, a guilty plea waives all antecedent constitutional and statutory violations
save those with jurisdictional consequences”) (footnote omitted).
        On appeal, petitioner argues that the circuit court erred in denying the third amended
habeas petition without a hearing. Respondent counters that the circuit court properly denied
habeas relief. We agree with respondent.

       5
        In its August 19, 2021, amended order denying petitioner’s third amended habeas petition,
the circuit court added to its directive to the clerk to send petitioner a copy of the order by
providing his address at Mt. Olive Correctional Complex.

                                                 3
       In finding that petitioner’s claims—that he entered his guilty pleas involuntarily and
received a severer sentence than he expected—were without merit, the circuit court relied upon the
plea hearing transcript, which is not in the appellate record. Based upon our review of the
extensive excerpts of the plea hearing transcript included in the circuit court’s August 19, 2021,
amended order, we concur in its finding that petitioner voluntarily entered his guilty pleas, as he
understood the terms of the plea agreement and acknowledged that the circuit court could exercise
reasonable discretion in sentencing him. We note that, pursuant to Syllabus Point 2 of State v.
Cheshire, 170 W. Va. 218, 292 S.E.2d 628 (1982), the test for mental competency to plead guilty is
the same as the test for mental competency to stand trial, and, in this case, petitioner was found to
be competent.

        With regard to petitioner’s claim that his ninety-year sentence for first-degree robbery was
unconstitutionally disproportionate, we find that the doctrine of res judicata barred that claim
based upon our rejection of it in Dent. Therefore, we conclude that the circuit court properly found
that an evidentiary hearing was unnecessary and denied petitioner’s third amended habeas
petition. 6

       For the foregoing reasons, we affirm the circuit court’s August 19, 2021, amended order
denying petitioner’s third amended petition for a writ of habeas corpus.

                                                                                           Affirmed.



ISSUED: October 26, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn


       6
         Petitioner argues that his habeas claims were so lacking in merit that this is the extremely
rare case in which this Court could find that habeas counsel provided ineffective assistance in the
same case that is under appeal. As petitioner concedes, we have stated that “the preferred way of
raising ineffective assistance of habeas counsel is to file a subsequent petition for a writ of habeas
corpus raising the issue in the court below.” Watts v. Ballard, 238 W. Va. 730, 735 n.7, 798 S.E.2d
856, 861 n.7 (2017) (internal quotations and citations omitted). Therefore, we decline to consider
petitioner’s claims of ineffective assistance against his habeas counsel in this appeal.

                                                  4